Case 19-00248-5-DMW                Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53        Page 1 of 39


                                UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF NORTH CAROLINA
                                        NEW BERN DIVISION

  IN RE:                         )
                                 )
  ROBERT WARREN EDWARDS          )                          CASE NO. 19-00248-5-DMW
  SSN: XXX-XX-4963               )
                                 )                                  CHAPTER 7
  TRENA HARDISON EDWARDS         )
  SSN: XXX-XX-3733               )
                                 )
                                 )
                         DEBTORS )


                  MOTION FOR RELIEF FROM STAY APPLYING 11 U.S.C. § 362(e)

         Pursuant to Section 362(d) of Title 11 of the United States Bankruptcy Code, as
  amended (the "Bankruptcy Code") and Bankruptcy Rules 4001 and 9014, Caliber Home Loans
  (“Movant”), through counsel, hereby moves the Court for an Order for relief from the automatic
  stay provisions of 11 U.S.C. §362(a).

           In support of its motion, Movant shows the Court that:

          1. On or about January 18, 2019, the Debtors filed a petition with the United States
  Bankruptcy Court for the Eastern District of North Carolina for relief under Chapter 13 of the
  United States Bankruptcy Code and on or about November 25, 2019, the Debtors converted
  their Chapter 13 bankruptcy to Chapter 7.

           2. This Court has jurisdiction over the motion pursuant to the provisions of 11 U.S.C.
  §362 and Bankruptcy Rules 4001 and 9014. This Court has jurisdiction over this proceeding,
  pursuant to 28 U.S.C. §1334, the Referral Order entered herein by the Chief United States
  District Court Judge for the Eastern District of North Carolina and 11 U.S.C. §362. Bankruptcy
  Rules 4001 and 9014 apply. This matter is a core proceeding as defined in 28 U.S.C. §151 and
  157(b) and to the extent any non-core issues are raised, Movant consents to the jurisdiction of
  this Court for determination of all issues, including non-core issues.

        3. John C. Bircher, III is the duly appointed Trustee in the Debtors' Chapter 7
  proceeding.

          4. Movant is the servicer for U.S. Bank Trust, N.A., as Trustee for LSF 10 Master
  Participation Trust holder of a secured claim in this proceeding.

         5. On or about January 17, 2006, Robert W. Edwards executed a Promissory Note
  ("Note") in the original principal amount of $225,000.00, a copy of which is attached hereto and
  incorporated herein by reference. Said Note was modified pursuant to the terms of Loan
  Modification Agreement dated November 19, 2014, a copy of which is attached hereto and
  incorporated herein by reference.

          6. The Note referred to in the preceding paragraph is secured by a Deed of Trust on
  real property owned by the Debtors and known as 105 Barkside Lane, New Bern, North
  Carolina 28562 and more particularly described in a Deed of Trust recorded in Book 2407, Page



  Firm Case No: 1296047 (BK.FAY)
Case 19-00248-5-DMW                Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53         Page 2 of 39


  282, Craven County Registry, North Carolina. A copy of the Deed of Trust is attached hereto
  and incorporated herein by reference.

         7. Movant services the loan on the property referenced in this motion for relief. In the
  event the automatic stay in this case is lifted, the case is dismissed, and/or the Debtors obtain a
  discharge and foreclosure action is commenced on the mortgaged property, that foreclosure will
  be conducted in the name of the noteholder. Movant, directly or through an agent, has
  possession of the Note. The Note is either made payable to said entity or has been duly
  endorsed.

        8. At the time of filing of this motion, the Debtors were in default on their obligations to
  Movant.

          9. Movant is a secured creditor in the Debtors' bankruptcy proceeding. Pursuant to the
  Debtors' Chapter 7 petition, the Debtors intend to retain the subject property. The Debtors are
  in substantial default. The total arrearage due under the Note through January 1, 2020, is at
  least $53,755.87. A breakdown of the arrearage is as follows:

    Number of                                                    Monthly
                                                                                    Total Missed
      Missed                       From            To            Payment
                                                                                     Payments
     Payments                                                    Amount
         17                   09/01/17           01/01/19          $1,644.82               $27,961.94
         12                   02/01/17           01/01/20          $1,627.77               $19,533.24
   Uncollected Fees                                                                         $6,260.69
                                                                                    Total: $53,755.87

          10. As of the filing of this motion, the unpaid principal balance on the above described
  debt to Movant was $194,532.89, plus interest accruing at the rate of 6.25%, accumulated late
  charges and fees. The amount necessary to pay the loan in full is in excess of $244,209.70.

          11. The fair market value, based on the Debtors' Petition is $365,130.00.

         12. Based upon the foregoing, equity exists in the subject property to allow Movant its
  attorney fees and costs to be assessed against the mortgage account pursuant to the security
  documents.

          13. Pursuant to section 362(d)(1) of the Bankruptcy Code, the Court may modify the
  automatic stay for cause, including the lack of adequate protection of an interest in property of
  such a party in interest 11 U.S.C. 362(d)(1). Movant is not adequately protected and the
  Debtors have not offered any adequate protection in regards to the missed ongoing monthly
  payments. Further, “cause” exists under 11 U.S.C. § 362(d)(1) because the Debtors have failed
  to maintain the ongoing monthly payments to Movant. Movant is entitled to relief from stay to
  foreclose on its security interest in the property identified in the Deed of Trust.

         14. Movant will suffer irreparable injury, loss, and damage in the event relief is not
  granted.

        15. Movant has incurred reasonable attorney's fees and costs in connection with the
  prosecution of this motion.

          BASED UPON THE FOREGOING, Movant respectfully asks that:




  Firm Case No: 1296047 (BK.FAY)
Case 19-00248-5-DMW                Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53        Page 3 of 39


          1. The stay imposed by 11 U.S.C. §362(a) be terminated, annulled, or modified to
  permit Movant to foreclose its security interest in the property identified in the Deed of Trust;
  that said relief is immediate, and the waiting period of F.R.B.P. 4001(a)(3) does not apply; or in
  the alternative that it receive adequate protection from the Debtors;

          2. The hearing of this motion be the final hearing under 11 U.S.C. §362(c) and any
  preliminary hearing be consolidated herein and Orders entered accordingly;

          3. It be granted reasonable attorney's fees pursuant to 11 U.S.C. §506; and,

          4. It have such other and further relief as the Court deems just and proper.

          This the 31st day of January, 2020.

                                      HUTCHENS LAW FIRM LLP

                                      BY: s/Joseph J. Vonnegut
                                              JOSEPH J. VONNEGUT
                                              Attorney for Movant
                                              NC State Bar No: 32974
                                              Post Office Box 2505
                                              4317 Ramsey Street
                                              Fayetteville, NC 28302
                                              (910) 864-2668


  THIS IS A COMMUNICATION FROM A DEBT COLLECTOR. THE PURPOSE OF THIS
  COMMUNICATION IS TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE
  USED FOR THAT PURPOSE.




  Firm Case No: 1296047 (BK.FAY)
Case 19-00248-5-DMW                Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53             Page 4 of 39


                                UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF NORTH CAROLINA
                                        NEW BERN DIVISION

  IN RE:                         )
                                 )
  ROBERT WARREN EDWARDS          )                              CASE NO. 19-00248-5-DMW
  SSN: XXX-XX-4963               )
                                 )                                       CHAPTER 7
  TRENA HARDISON EDWARDS         )
  SSN: XXX-XX-3733               )
                                 )
                                 )
                         DEBTORS )


                                   NOTICE OF OPPORTUNITY FOR HEARING

          TAKE NOTICE that an application or motion has been filed by Caliber Home Loans
  (“Movant”), servicer for U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust,
  its successors and/or assigns, as their respective interests may appear. A copy of the
  application or motion accompanies this Notice.

          TAKE FURTHER NOTICE that any response, including objections, to the relief requested
  in the attached application or motion, should be filed with the Clerk of the Bankruptcy Court within
  fourteen (14) days of the date of this Notice and a copy served on the attorney identified below and
  upon other parties as required by law or court order. Any response shall clearly identify the specific
  motion or application to which the response is directed.

           TAKE FURTHER NOTICE that if a response and a request for a hearing is filed by the
  Debtors, Trustee, or other parties in interest named herein in writing within the time indicated, a
  hearing will be conducted on the motion and response thereto at a date, time and place to be later
  set by this Court and all interested parties will be notified accordingly. If no request for a hearing is
  timely filed, the Court may rule on the motion and response thereto ex parte without further notice.

           This the 31st day of January, 2020.

                                      HUTCHENS LAW FIRM LLP

                                      BY: s/Joseph J. Vonnegut
                                              JOSEPH J. VONNEGUT
                                              Attorney for Movant
                                              NC State Bar No: 32974
                                              Post Office Box 2505
                                              4317 Ramsey Street
                                              Fayetteville, NC 28302
                                              (910) 864-2668


  THIS IS A COMMUNICATION FROM A DEBT COLLECTOR. THE PURPOSE OF THIS
  COMMUNICATION IS TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE
  USED FOR THAT PURPOSE.




  Firm Case No: 1296047 (BK.FAY)
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 5 of 39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 6 of 39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 7 of 39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 8 of 39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 9 of 39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 10 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 11 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 12 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 13 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 14 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 15 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 16 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 17 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 18 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 19 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 20 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 21 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 22 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 23 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 24 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 25 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 26 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 27 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 28 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 29 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 30 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 31 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 32 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 33 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 34 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 35 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 36 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 37 of
                                      39
Case 19-00248-5-DMW   Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53   Page 38 of
                                      39
Case 19-00248-5-DMW               Doc 63 Filed 01/31/20 Entered 01/31/20 13:12:53     Page 39 of
                                                  39

                                       CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this date this paper was served upon the
 following parties by depositing a copy enclosed in a postpaid, properly addressed wrapper in a
 post office or official depository under the exclusive care and custody of the United States
 Postal Service or via the appropriate electronic servicer:

 Debtors:
 Robert Warren Edwards
 105 Barkside Lane
 New Bern, NC 28562

 Trena Hardison Edwards
 105 Barkside Lane
 New Bern, NC 28562

 Attorney for Debtors:
 Blake Y. Boyette
 Stubbs & Perdue, P.A.
 PO Box 1654
 New Bern, NC 28563

 Chapter 7 Trustee:
 John C. Bircher, III
 White & Allen, PA
 1319 Commerce Drive
 PO Drawer U
 New Bern, NC 28563

 Bankruptcy Court Administrator
 434 Fayetteville Street, Suite 640
 Raleigh, NC 27601

         This the 31st day of January, 2020.

                                    HUTCHENS LAW FIRM LLP

                                    BY: s/Joseph J. Vonnegut
                                            JOSEPH J. VONNEGUT
                                            Attorney for Movant
                                            NC State Bar No: 32974
                                            Post Office Box 2505
                                            4317 Ramsey Street
                                            Fayetteville, NC 28302
                                            (910) 864-2668




 Firm Case No: 1296047 (BK.FAY)
